

Exhibit 10.4




LILAC COMMUNICATIONS INC.
DEFERRED COMPENSATION PLAN
(Effective May 1, 2018)


1.COVERAGE OF PLAN
The Plan is unfunded and is maintained for the purpose of providing a select
group of management or highly compensated employees the opportunity to defer the
receipt of compensation otherwise payable to such eligible employees in
accordance with the terms of the Plan.
2.    DEFINITIONS
2.1.    “Account” means each of the bookkeeping accounts established pursuant to
Section 5.1 and maintained by the Company in the names of the respective
Participants, to which all amounts deferred under the Plan and deemed interest,
earnings and losses on such amounts shall be credited or debited pursuant to
Section 5.2, and from which all amounts distributed under the Plan shall be
debited.
2.2.    “Active Participant” means each Participant who is actively employed by
a Participating Company as an Eligible Employee.
2.3.    “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
2.4.    “Affiliated Companies” means Liberty Latin America, the Company and each
of their Subsidiaries and Affiliates.
2.5.    “Applicable Interest Rate” means for any portion of a Participant’s
Account attributable to a deferral of Compensation that would otherwise have
been payable during a Plan Year, the most recent interest crediting rate and
compounding method established by the Committee in its sole discretion prior to
the date the deferral election for such Plan Year became irrevocable.
2.6.    “Approved Transaction” means any transaction in which the board of
Liberty Latin America (or, if approval of such board is not required as a matter
of law, the shareholders of Liberty Latin America) shall approve (i) any
consolidation or merger of Liberty Latin America, or binding share exchange,
pursuant to which the common shares of Liberty Latin America would be changed or
converted into or exchanged for cash, securities, or other property (including
pursuant to a Scheme of Arrangement), other than any such transaction in which
the shareholders of Liberty Latin America immediately prior to such transaction
have the same proportionate ownership of the shares of, and voting power with
respect to, the surviving corporation immediately after such transaction,
(ii) any merger, consolidation or binding share exchange to which Liberty Latin
America is a party as a result of which the persons who are shareholders of
Liberty Latin America immediately prior thereto have less than a majority of the
combined voting power of the outstanding common shares of Liberty Latin America
ordinarily (and apart from the rights accruing under special circumstances)
having the right to vote in the election of directors immediately following such
merger, consolidation or binding share exchange (including pursuant to a Scheme
of Arrangement), (iii) the adoption of any plan or proposal for the liquidation
or dissolution of Liberty Latin America, or (iv) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of Liberty Latin America.


1

--------------------------------------------------------------------------------




2.7.    “Beneficiary” means such person or persons or legal entity or entities,
including, but not limited to, an organization exempt from federal income tax
under section 501(c)(3) of the Code, designated by a Participant or Beneficiary
to receive benefits pursuant to the terms of the Plan after such Participant’s
or Beneficiary’s death. If no Beneficiary is designated by the Participant or
Beneficiary, or if no Beneficiary survives the Participant or Beneficiary (as
the case may be), the Participant’s Beneficiary shall be the Participant’s
Surviving Spouse if the Participant has a Surviving Spouse and otherwise the
Participant’s estate, and the Beneficiary of a Beneficiary shall be the
Beneficiary’s Surviving Spouse if the Beneficiary has a Surviving Spouse and
otherwise the Beneficiary’s estate.
2.8.    “Board” means the Board of Directors of the Company.
2.9.    “Board Change” means, during any period of two consecutive years,
individuals who at the beginning of such period constituted the entire board of
directors of Liberty Latin America cease for any reason to constitute a majority
thereof unless the election, or the nomination for election, of each new
director was approved by a vote of at least two‑thirds of the directors then
still in office who were directors at the beginning of the period.
2.10.    “Change of Control” means any of the following events, provided that
such event also constitutes a “change in control event” within the meaning of
Treasury Regulation § 1.409A-3(i)(5): (i) an Approved Transaction, (ii) a Board
Change, (iii) a Control Purchase, or (iv) any event following which the Company
is no longer a Subsidiary of Liberty Latin America.
2.11.    “Code” means the U.S. Internal Revenue Code of 1986, as amended.
2.12.    “Committee” means the committee appointed by the Board to administer
the Plan, which shall be the Compensation Committee of the Board or such other
committee as the Board may appoint or, if the Board so determines, the Board.
2.13.    “Company” means LiLAC Communications Inc., a Delaware corporation,
including any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.
2.14.    “Compensation” means, with respect to any Eligible Employee, base
salary (subject to such limitations as the Committee shall impose from time to
time) and any payment for services performed for a Participating Company as an
annual cash performance award or as a multi-year award under any future annual
or multi-year performance bonus or award arrangement, but excluding any
discretionary bonus payable without regard to pre-established performance
objectives.
2.15.    “Control Purchase” means any transaction (or series of related
transactions) in which any person (as such term is defined in Sections 13(d)(3)
and 14(d)(2) of the Exchange Act), corporation or other entity (other than
Liberty Latin America, the Company, any Subsidiary of the Company or any
employee benefit plan sponsored by Liberty Latin America, the Company or any
Subsidiary of the Company or any Exempt Person) shall become the “beneficial
owner” (as such term is defined in Rule 13d‑3 under the Exchange Act), directly
or indirectly, of securities of Liberty Latin America representing 20% or more
of the combined voting power of the then outstanding securities of Liberty Latin
America ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d‑3(d) under the Exchange Act in the case of rights to
acquire Liberty Latin America’s securities), other than in a transaction (or
series of related transactions) approved by the board of Liberty Latin America.
2.16.    “Credited Interest Fund” means that portion or all of a Participant’s
Account to be credited with interest at the Applicable Interest Rate in
accordance with Section 5.2.
2.17.    “Deceased Participant” means:


2

--------------------------------------------------------------------------------




2.17.1.    A Participant whose employment with all Affiliated Companies is
terminated by death; or
2.17.2.    An Inactive Participant who dies following termination of his or her
employment with all Affiliated Companies.
2.18.    “Disability” means:
2.18.1.    An individual’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months, as supported by a
written opinion of a physician and determined by the Company; or
2.18.2.    Circumstances under which, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, an
individual is receiving income replacement benefits for a period of not less
than three months under an accident or health plan covering employees of the
individual’s employer.
2.19.    “Disabled Participant” means:
2.19.1.    A Participant whose employment with all Affiliated Companies is
terminated by reason of Disability;
2.19.2.    An Inactive Participant who suffers a Disability following
termination of his or her employment with all Affiliated Companies; or
2.19.3.    The duly-appointed legal guardian of an individual described in
Section 2.19.1 or 2.19.2 acting on behalf of such individual.
2.20.    “Eligible Employee” means an officer or other employee of a
Participating Company who is part of a select group of management or highly
compensated employees and is designated by the Committee as eligible for
participation in the Plan.
2.21.    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor statute or statutes thereto. Reference to
any specific Exchange Act section shall include any successor section.
2.22.    “Exempt Person” means each of (a) the Executive Chairman of the board
of directors of Liberty Latin America, the President of Liberty Latin America
and each of the directors of Liberty Latin America as of December 29, 2017, and
(b) the respective family members, estates and heirs of each of the persons
referred to in clause (a) above and any trust or other investment vehicle for
the primary benefit of any of such persons or their respective family members or
heirs. As used with respect to any person, the term “family member” means the
spouse, siblings and lineal descendants of such person.
2.23.    “Hardship” means a Participant’s severe financial hardship due to an
unforeseeable emergency resulting from a sudden and unexpected illness or
accident of the Participant, or, a sudden and unexpected illness or accident of
a dependent (as defined by section 152(a) of the Code) of the Participant, or
loss of the Participant’s property due to casualty, or other similar and
extraordinary unforeseeable circumstances arising as a result of events beyond
the control of the Participant. A need to send the Participant’s child to
college or a desire to purchase a home is not an unforeseeable emergency. No
Hardship shall be deemed to exist to the extent that the financial hardship is
or may be relieved (a) through reimbursement or compensation by insurance or
otherwise, (b) by borrowing from commercial sources on reasonable commercial
terms to the extent that this borrowing would not itself cause a severe
financial hardship, (c) by cessation of deferrals under the Plan, or (d) by
liquidation of the Participant’s other assets (including


3

--------------------------------------------------------------------------------




assets of the Participant’s spouse and minor children that are reasonably
available to the Participant) to the extent that this liquidation would not
itself cause severe financial hardship. For the purposes of the preceding
sentence, the Participant’s resources shall be deemed to include those assets of
his spouse and minor children that are reasonably available to the Participant;
however, property held for the Participant’s child under an irrevocable trust or
under a Uniform Gifts to Minors Act custodianship or Uniform Transfers to Minors
Act custodianship shall not be treated as a resource of the Participant. The
Committee shall determine whether the circumstances of the Participant
constitute an unforeseeable emergency and thus a Hardship within the meaning of
this Section 2.23. Following a uniform procedure, the Committee’s determination
shall consider any facts or conditions deemed necessary or advisable by the
Committee, and the Participant shall be required to submit any evidence of the
Participant’s circumstances that the Committee requires. The determination as to
whether the Participant’s circumstances are a case of Hardship shall be based on
the facts of each case; provided however, that all determinations as to Hardship
shall be uniformly and consistently made according to the provisions of this
Section 2.23 for all Participants in similar circumstances.
2.24.    “Inactive Participant” means each Participant (other than a Deceased
Participant or a Disabled Participant) who is not actively employed by a
Participating Company.
2.25.    “Initial Election” means a written election on a form provided by the
Company, filed with the Company in accordance with Article 3, pursuant to which
an Eligible Employee may elect to defer all or any portion of the Eligible
Employee’s Compensation and designate the time and form of payment of the amount
of deferred Compensation to which the Initial Election relates.
2.26.    “Liberty Latin America” means Liberty Latin America Ltd., a Bermuda
company, including any successor thereto by merger, consolidation, scheme of
arrangement, acquisition of all or substantially all the assets thereof, or
otherwise.
2.27.    “New Eligible Employee” means either (i) an employee of the Company who
becomes an Eligible Employee after December 29, 2017 or (ii) an employee of a
Participating Company who becomes an Eligible Employee for the first time with
respect to the Plan after the date the Participating Company has adopted the
Plan.
2.28.    “Outside Date” has the meaning set forth in Section 3.5.
2.29.    “Participant” means each individual who has made an Initial Election,
and who has an undistributed amount credited to an Account under the Plan,
including an Active Participant, a Deceased Participant, a Disabled Participant
and an Inactive Participant.
2.30.    “Participating Company” means the Company and each Subsidiary or
Affiliate of the Company that has adopted the Plan with the permission of the
Company.
2.31.    “Performance-Based Compensation” means “performance-based compensation”
within the meaning of Section 409A.
2.32.    “Performance Period” means the period of at least 12 months during
which a Participant may earn Performance-Based Compensation.
2.33.    “Person” means an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity or
organization.
2.34.    “Plan” means the LiLAC Communications Inc. Deferred Compensation Plan,
as set forth herein, and as may be amended from time to time.
2.35.    “Plan Year” means the calendar year.


4

--------------------------------------------------------------------------------




2.36.    “Phantom Investment Fund” shall mean any measurement fund, other than
the Credited Interest Fund, selected by the Committee in its sole discretion. A
Phantom Investment Fund may include mutual funds or any other investment or fund
approved by the Committee. As necessary, the Committee may, in its sole
discretion, discontinue, substitute or add a Phantom Investment Fund. Each such
action will take effect as of the date specified by the Committee after giving
Participants advance written notice of such change.
2.37.    “Section 409A” means section 409A of the Code and any Treasury
Regulations promulgated under, or other administrative guidance issued with
respect to, such Code section, as applicable to the Plan at the relevant time.
2.38.    “Section 409A Change of Control” means a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company, in each case within the meaning of Section
409A; provided, however, that for purposes of determining a change in the
effective control of the Company, (i) new members of the Board shall not be
deemed to have been replaced if the election, or the nomination for election, of
such new director was approved by a vote of at least two‑thirds of the directors
then still in office who were directors at the beginning of the applicable
12-month period and (ii) with respect to an acquisition of shares, no Section
409A Change of Control shall be deemed to occur if such acquisition was approved
by the Board or if such shares were acquired by Liberty Latin America, the
Company, any Subsidiary of the Company, any employee benefit plan sponsored by
Liberty Latin America, the Company or any Subsidiary of the Company, or any
Exempt Person.
2.39.    “Separation from Service” means the termination of a Participant’s
employment with all Affiliated Companies within the meaning of Section 409A. For
the avoidance of doubt, the transfer of a Participant’s employment from one
Participating Company to another Participating Company or to an Affiliated
Company is not a Separation from Service.
2.40.    “Share Fund” means that portion, if any, of a Participant's Account
attributable to an election to defer Compensation that would otherwise have been
payable in the form of equity of Liberty Latin America, and shall include the
number and kind of equity so deferred, as adjusted for dividends and
distributions payable in the form of equity, and subject to such further
adjustments as are otherwise applicable with respect to equity awards under the
Liberty Latin America 2018 Incentive Plan, as the same may be amended from time
to time.
2.41.    “Subsequent Election” means a written election on a form provided by
the Company, filed with the Company in accordance with Article 3, pursuant to
which a Participant may elect to defer (or, in limited cases and to the extent
permitted under Section 409A, accelerate) the time of payment of amounts
previously deferred in accordance with the terms of a previously made Initial
Election or Subsequent Election.
2.42.    “Subsidiary” means any present or future subsidiary (as defined in
section 424(f) of the Code) of the Company or any business entity in which the
Company owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of the Company for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.
2.43.    “Surviving Spouse” means the widow or widower, as the case may be, of a
Deceased Participant or a deceased Beneficiary (as applicable).
3.    INITIAL AND SUBSEQUENT ELECTIONS TO DEFER COMPENSATION
3.1.    Elections.
3.1.1.    Initial Elections. An Initial Election shall be made on the form
approved by the Company for this purpose. Each Eligible Employee, by filing an
Initial Election at the time and in the form described in this Article 3, shall
have the right to defer all or any portion of the Compensation that he or she
otherwise would be entitled to receive. The compensation of such Eligible
Employee for a Plan Year shall be reduced in an amount equal to the


5

--------------------------------------------------------------------------------




portion of the Compensation deferred by such Eligible Employee for such Plan
Year pursuant to the eligible Employee’s Initial Election. Such reduction shall
be effected: (a) as to any portion of the Eligible Employee’s base salary that
is deferred, on a pro rata basis from each installment of base salary paid in
accordance with applicable payroll practices; and (b) as to any portion of the
eligible Employee’s annual cash performance award that is deferred or any
portion of an installment payment to the Eligible Employee under any multi-year
performance incentive plan that is deferred, on a percentage basis from such
award as and when otherwise payable. The amount of any such reduction shall be
credited to the Eligible Employee’s Account in accordance with Section 5.1.
3.1.2.    Subsequent Elections. Each Participant shall have the right to elect
to defer the time of payment of amounts previously deferred in accordance with
the terms of a previously made Initial Election pursuant to the terms of the
Plan by filing a Subsequent Election at the time, to the extent, subject to the
requirements and in the form described in this Article 3.    
3.2.    Filing of Initial Election.
3.2.1.    Performance-Based Compensation. An Initial Election shall be effective
with respect to Performance-Based Compensation if (i) it is filed with the
Company not less than six months before the end of the Performance Period during
which such Performance-Based Compensation may be earned, (ii) the Eligible
Employee has performed services continuously from the later of the beginning of
the Performance Period or the date the performance criteria are established
through the date the election is made, and (iii) the amount of the
Performance-Based Compensation has not become readily ascertainable within the
meaning of Section 409A at the time the election is filed. An Initial Election
described in the preceding sentence shall become irrevocable on the last day
prior to the start of the six-month period referred to in such sentence.
3.2.2.    Other Initial Elections. No Initial Election shall be effective with
respect to Compensation other than Performance-Based Compensation unless it is
filed with the Company on or before the close of business on December 31 of the
Plan Year preceding the Plan Year to which the Initial Election applies. An
Initial Election described in the preceding sentence shall become irrevocable on
December 31 of the Plan Year preceding the Plan Year to which the Initial
Election applies.
3.3.    Filing of Initial Election by New Eligible Employees. Notwithstanding
Section 3.2, a New Eligible Employee may elect to defer all or any portion of
his or her Compensation earned for the performance of services in the Plan Year
in which the New Eligible Employee becomes a New Eligible Employee, beginning
with the payroll period next following the filing of an Initial Election with
the Company and before the close of such Plan Year by making and filing the
Initial Election with the Company within 30 days of the date on which such New
Eligible Employee becomes a New Eligible Employee. Any Initial Election by such
New Eligible Employee for succeeding Plan Years shall be made in accordance with
Section 3.2.
3.4.    Plan Years to which Initial Election May Apply. A separate Initial
Election may be made for each Plan Year as to which an Eligible Employee desires
to defer all or any portion of such Eligible Employee’s Compensation, or an
Eligible Employee may make an Initial Election with respect to a Plan Year that
will remain in effect for subsequent Plan Years unless the Eligible Employee
revokes such Initial Election or timely makes a new Initial Election with
respect to a subsequent Plan Year. Any such revocation of an Initial Election
must be in writing and must be filed with the Company on or before December 31
of the Plan Year immediately preceding the Plan Year to which such revocation
applies. The failure of an Eligible Employee to make an Initial Election for any
Plan Year shall not affect such Eligible Employee’s right to make an Initial
Election for any other Plan Year.
3.5.    Distribution Events.
3.5.1.    Initial Election of Distribution Events. Each Eligible Employee shall,
contemporaneously with an Initial Election, also elect the time of payment of
the amount of the deferred Compensation to which such Initial Election relates.
Subject to the terms and conditions of the Plan and Section 409A, the
distribution event elected by


6

--------------------------------------------------------------------------------




each Eligible Employee may be (a) up to three specific dates selected by the
Eligible Employee, none of which occurs later than December 31 of the 20th
calendar year following the Plan Year to which the Initial Election applies (the
“Outside Date”), (b) the earlier to occur of one or more of (1) the date or
dates selected by the Eligible Employee, (2) the Eligible Employee’s Separation
from Service, (3) a Change of Control, or (4) a Section 409A Change of Control,
or (c) such other distribution event permitted under Section 409A as the
Committee may approve and set forth in an election form. If an Eligible Employee
fails to elect a distribution event in accordance with the provisions of this
Section 3.5, he or she shall be deemed to have elected the earlier to occur of
the Outside Date or the Eligible Employee’s Separation from Service as the
distribution event.
3.5.2.    Death or Disability. The death or Disability of a Participant or an
Inactive Participant prior to complete distribution of the Account shall be a
distribution event.
3.6.    Subsequent Elections. Any Subsequent Election with respect to deferred
amounts may be made only in accordance with the provisions of this Section 3.6.
No Subsequent Election shall be effective until 12 months after the date on
which such Subsequent Election is made. Any Subsequent Election must defer the
time of payment of such amount for a minimum of five additional years from the
previously elected payment date and may not cause receipt by a Participant of a
lump-sum or percentage payment or the commencement of installment payments to a
Participant to occur on a date that is later than the Outside Date. No
Subsequent Election shall be effective to defer the time of any payment due to
death or Disability.
3.6.1.    Active Participants. The number of Subsequent Elections that an Active
Participant may make under this Section 3.6.1 shall not be limited.
3.6.2.    Inactive Participants. The Committee may, in its sole and absolute
discretion, permit an Inactive Participant to make one or more Subsequent
Elections. The number of Subsequent Elections that an Inactive Participant may
make under this Section 3.6.2 shall be determined by the Committee in its sole
and absolute discretion and need not be the same for all Inactive Participants.
3.6.3.    Most Recently Filed Initial Election or Subsequent Election
Controlling. Subject to acceleration pursuant to Section 3.5.2, 3.8,
Section 7.1, or Article 8 (each to the extent permitted under Section 409A), no
distribution of the amounts deferred by a Participant for any Plan Year shall be
made before the distribution event designated by the Participant on the most
recently filed Initial Election or Subsequent Election with respect to such
deferred amount.
3.7.    Payment Date, and Actual Payment of Amounts Due under the Plan. For
purposes of Code Section 409A, the payment dates for distributions shall be as
follows: (i) the payment date for a distribution event on a specific date as
elected by the Participant shall be the date or dates elected by the Participant
pursuant to an Initial Election or a Subsequent Election (or, if such date is
not a business day, on the next succeeding business day); (ii) the payment date
for a distribution event due to death or Disability shall be the date of death
or the date of onset of Disability (or, if such date is not a business day, on
the next succeeding business day); (iii) except as provided in Section 3.10, the
payment date for a distribution event due to Separation from Service or Change
in Control shall be the date on which Separation from Service or Change in
Control, as applicable, occurred (or, if such date is not a business day, on the
next succeeding business day); and (iv) the payment date for specified employees
under Section 3.10 shall be the date the suspension period lapses. Actual
payment of amounts due under the Plan shall be paid as soon as administratively
practicable following the payment date for the applicable distribution event
within the time permitted in communication materials but in no event later than
permitted under Treasury Regulation § 1.409A-3(d).
3.8.    Discretion to Distribute in Full Upon or Following a Change of Control.
To the extent permitted under Section 409A, in connection with a Change of
Control, and for the 12‑month period following a Change of Control, the
Committee may exercise its discretion to terminate the Plan and, notwithstanding
any other provision of the Plan or the terms of any Initial Election or
Subsequent Election, distribute the Account balance of each Participant in full
and thereby effect the revocation of any outstanding Initial Elections or
Subsequent Elections.


7

--------------------------------------------------------------------------------




3.9.    Rabbi Trust. The Committee may authorize a Participating Company to
establish an irrevocable trust with a duly authorized bank or corporation with
trust powers designated by the Company’s Chief Executive Officer (“Rabbi
Trust”), pursuant to such terms and conditions as are set forth in the governing
trust agreement. Any such Rabbi Trust shall be intended to be treated as a
“grantor trust” under the Code, and the establishment of the Rabbi Trust shall
not be intended to cause Participants performing services for any Participating
Company to realize current income on amounts contributed thereto nor to cause
the Plan to be “funded” with respect to any Participating Company, and the Rabbi
Trust shall be so interpreted. Any amounts subsequently due to a Participant
under the Plan shall be first satisfied by the Rabbi Trust, and any remaining
obligations shall be satisfied by the Company, in accordance with the terms of
the Plan.
3.10.    Required Suspension of Payment of Benefits. Notwithstanding any
provision of the Plan or any Participant’s election as to the date or time of
payment of any amount payable under the Plan, to the extent required under
Section 409A, any amount that otherwise would be payable to a Participant who is
a “specified employee” of a Participating Company, as determined in accordance
with Section 409A, during the six-month period following such Participant’s
Separation from Service, shall be suspended until the lapse of such six-month
period (or, if earlier, the date of death of the Participant). The amount that
otherwise would be payable to such Participant during such period of suspension,
together with applicable credits or debits in accordance with Section 5.2 on
such suspended amount, shall be paid in a single payment on the day following
the end of such six-month period (or, if such day is not a business day, on the
next succeeding business day) or within 60 days following the death of the
Participant during such six-month period, provided that the death of the
Participant during such six-month period shall not cause the acceleration of any
amount that otherwise would be payable on any date during such six-month period
following the date of the Participant’s death.
3.11.    Delay of Payment Under Certain Circumstances. Notwithstanding any
provision of the Plan or any Participant’s election as to the date or time of
payment of any benefit payable under the Plan, if the Committee reasonably
determines with respect to any payment under the Plan:
3.11.1.    that the Company’s deduction with respect to any such payment would
be limited or eliminated by the application of section 162(m) of the Code, then
to the extent deemed necessary by the Company to ensure that the entire amount
of any payment under the Plan is deductible, the Company may delay payment of
any amount that would otherwise be paid under the Plan until the earliest date
on which the Company reasonably anticipates that the Company’s deduction of the
payment of the amount will not be limited or eliminated by application of
section 162(m) of the Code, and any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited or debited with
additional amounts in accordance with Section 5.2; or
3.11.2.    that the making of such payment would violate (i) the terms of any
loan arrangement or similar contract to which a Participating Company is a party
and such violation would cause material harm to such Participating Company or
(ii) Federal securities law or any other law applicable to a Participating
Company, such payment shall be delayed until the earliest date the Company
reasonably anticipates that the making of the payment will not cause such
violation (or, in the case of (i) above, such violation will not cause material
harm to a Participating Company) and any amounts for which distribution is
delayed pursuant to this Section shall continue to be credited or debited with
additional amounts in accordance with Section 5.2.
4.    FORMS OF DISTRIBUTION
4.1.    Forms of Distribution.
4.1.1.    Distribution Form. Amounts credited to an Account shall be
distributed, pursuant to an Initial Election or Subsequent Election, in one of
the following forms of distribution:
4.1.1.1.    A lump-sum payment;


8

--------------------------------------------------------------------------------




4.1.1.2.    Substantially equal annual installments over a period of two, three,
four or five years; or
4.1.1.3.    Payment of two or three specified portions, identified as
percentages collectively totaling 100%, of the amount of Compensation deferred
for a Plan Year.
If an Eligible Employee fails to elect a form of distribution in accordance with
the provisions of this Section 4.1, he or she shall be deemed to have elected to
receive a lump-sum payment as the form of distribution. In the event the payment
event is due to death or Disability, the form of distribution shall be limited
to a lump-sum payment.
4.1.2.    Payment Form. A Participant who has made an election to defer
Compensation that would otherwise have been payable in the form of equity of
Liberty Latin America shall receive a distribution from the Account in the
number and kind of equity allocated to the Share Fund. Unless otherwise approved
by the Committee, all other distributions shall be made in the form of cash
payments.
4.1.3.    Limited Cashout. To the extent permitted under Section 409A,
notwithstanding any Initial Election, Subsequent Election or any other provision
of the Plan to the contrary:
4.1.3.1.    distributions shall be made in the form of a lump-sum payment unless
the portion of a Participant’s Account subject to distribution pursuant to
Section 4.1.1.2, as of the benefit commencement date, is more than $10,000; and
4.1.3.2.    following a Participant’s Separation from Service for any reason, if
the amount credited to the Participant’s Account is $10,000 or less, the
Committee may, in its sole discretion, direct that such amount be distributed to
the Participant (or Beneficiary, as applicable) in one lump-sum payment,
provided that the payment is made on or before the later of (i) December 31 of
the calendar year in which the Participant’s Separation from Service occurs or
(ii) the 15th day of the third month after the Participant’s Separation from
Service.
4.2.    Determination of Account Balances For Purposes of Distribution. The
amount of any distribution made pursuant to Section 4.1 shall be based on the
balance in the Participant’s Account(s) on the “payment date” as prescribed by
Section 3.7 applicable to the distribution event that triggers the payment under
the Plan. For this purpose, the value of a Participant’s Account shall be
calculated by taking into account applicable credits or debits in accordance
with Section 5.2 through the end of the day of the payment date.
4.3.    Plan-to-Plan Transfers. The Committee may delegate its authority to
arrange for plan-to-plan transfers as described in this Section 4.3 to an
officer of the Company or committee of two or more officers of the Company.
4.3.1.1.    The Committee may, with a Participant’s consent, make such
arrangements as it may deem appropriate to transfer the Company’s obligation to
pay benefits with respect to such Participant which have not become payable
under this Plan, to another employer, whether through a deferred compensation
plan, program or arrangement sponsored by such other employer or otherwise, or
to another deferred compensation plan, program or arrangement sponsored by a
Participating Company or an Affiliate. Following the completion of such
transfer, with respect to the benefit transferred, the Participant shall have no
further right to payment under this Plan.
4.3.1.2.    The Committee may, with a Participant’s consent, make such
arrangements as it may deem appropriate for the Plan to assume another
employer’s obligation to pay benefits with respect to such Participant which
have not become payable under the deferred compensation plan, program or
arrangement under which such future right to payment arose, or to assume a
future payment obligation of a Participating Company under another plan, program
or arrangement sponsored by a Participating Company. Upon the completion of the
Plan’s assumption of such payment obligation, the Company shall establish an
Account for such Participant, and the Account shall be subject to the rules of
this Plan, as in effect from time to time.


9

--------------------------------------------------------------------------------




5.    BOOK ACCOUNTS
5.1.    Deferred Compensation Account. A deferred compensation Account shall be
established for each Eligible Employee when such Eligible Employee becomes a
Participant. Compensation deferred pursuant to the Plan shall be credited to the
Account on the date such Compensation would otherwise have been payable to the
Participant. All deemed interest, dividends, earnings, losses and other relevant
amounts applicable to each Account shall be credited or debited to the Account
as they are deemed to occur, as provided in Section 5.2.
5.2.    Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, amounts shall be credited or debited to a Participant’s Account in
accordance with the following rules:
5.2.1.    Phantom Investment Portfolio Program. Subject to Section 5.2.4, the
Participant may elect the Credited Interest Fund and/or one or more of any
established Phantom Investment Funds, for the purpose of crediting or debiting
additional amounts to his or her Account.
5.2.2.    Election of Phantom Investment Funds. In the event the Committee has
established one or more Phantom Investment Funds, a Participant, in connection
with his or her Initial Election in accordance with Section 3.1, may elect, on
the form provided by the Company, filed with the Company in accordance with
Article 3, one or more Phantom Investment Fund(s) (as described in Section
5.2.1) to be used to determine the amounts to be credited or debited to his or
her Account. The Participant may (but is not required to) elect, by submitting
an election form to the Company that is accepted by the Company, to add or
delete one or more of the Credited Interest Fund and Phantom Investment Fund(s)
to be used to determine the amounts to be credited or debited to his or her
Account, or to change the portion of his or her Account allocated to each. If an
election is made in accordance with the previous sentence, it shall apply as of
the first business day after the election is filed, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
the foregoing, the Company, in its sole discretion, may impose limitations on
the frequency with which one or more of the Phantom Investment Funds elected in
accordance with this Section 5.2.2 may be added or deleted by such Participant;
furthermore, the Company, in its sole discretion, may impose limitations on the
frequency with which the Participant may change the portion of his or her
Account allocated to each previously or newly elected Phantom Investment Fund.
5.2.3.    Credited Interest Fund. Subject to Section 5.2.4, a Participant’s
Account attributable to amounts deferred on or after December 29, 2017 shall be
allocated to the Credited Interest Fund until such time as the Committee
determines, in its sole discretion, that the Participant may select one or more
Phantom Investment Funds and the Participant elects to change the allocation of
the Account. To the extent that a Participant does not elect any of the Phantom
Investment Funds as described in Section 5.2.2, the Participant’s Account shall
automatically be allocated to the Credited Interest Fund unless Section 5.2.4 is
otherwise applicable.
5.2.4.    Share Fund. Any amount held in the Share Fund shall remain allocated
to the Share Fund and the Participant shall not be entitled to change the
portion of his Account allocated to the Share Fund; provided, however, that any
cash dividends payable with respect to the number and kind of equity allocated
to the Share Fund shall be credited to the Participant's Account in the Phantom
Investment Funds or the Credited Interest Fund in accordance with Sections 5.2.2
and 5.2.3.
5.2.5.    Proportionate Allocation. In making any election described in Section
5.2.2 above, the Participant shall specify on the applicable election form, in
increments of one percent (1%), the percentage of his or her Account to be
allocated/reallocated.
5.2.6.    Crediting or Debiting Method. Each Participant’s Account allocated to
the Credited Interest Fund shall be credited with interest at the Applicable
Interest Rate. The performance of each Phantom Investment Fund (either positive
or negative) will be determined on a daily basis based on the manner in which
such Participant’s Account


10

--------------------------------------------------------------------------------




has been hypothetically allocated among the Phantom Investment Funds by the
Participant, and any portion of a Participant’s Account allocated to the Phantom
Investment Fund shall be credited or debited based on that performance. Credits
and debits under this Section 5.2.6 shall be calculated with respect to
Compensation deferred by such Participant in accordance with this Plan from the
date such Compensation would otherwise have been payable to the Participant
through the end of the day immediately preceding the date on which such deferred
Compensation is paid to such Participant (or his or her Beneficiary) in
accordance with this Plan.
5.2.7.    No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Phantom Investment Funds are to be
used for measurement purposes only, and a Participant’s election of any such
Phantom Investment Fund, the allocation of his or her Account thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account shall not be considered or construed in any manner as
an actual investment of his or her Account in any such Phantom Investment Fund.
In the event that a Participating Company or the trustee of the Rabbi Trust, if
any, in its own discretion, decides to invest funds in any or all of the
investments on which the Phantom Investment Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account shall at all times be a bookkeeping entry
only and shall not represent any investment made on his or her behalf by a
Participating Company or the Rabbi Trust, if any; the Participant shall at all
times remain an unsecured creditor of the Company and its Affiliates.
5.3.    Status of Deferred Amounts. All Compensation deferred under this Plan
shall continue for all purposes to be a part of the general funds of the
Company.
5.4.    Participants’ Status as General Creditors. An Account shall at all times
represent the general obligation of the Company and its Affiliates. Each
Participant shall be a general creditor of the Company and its Affiliates with
respect to this obligation and shall not have a secured or preferred position
with respect to his or her Account. Nothing contained herein shall be deemed to
create an escrow, trust, custodial account or fiduciary relationship of any
kind. Nothing contained herein shall be construed to eliminate any priority or
preferred position of a Participant in a bankruptcy matter with respect to
claims for wages.
6.    NO ALIENATION OF BENEFITS
Except as otherwise required by law, the right of any Participant or Beneficiary
to any benefit or interest under any of the provisions of the Plan shall not be
subject to encumbrance, attachment, execution, garnishment, assignment, pledge,
alienation, sale, transfer or anticipation, either by the voluntary or
involuntary act of any Participant or Beneficiary or by operation of law, nor
shall such payment, right or interest be subject to any other legal or equitable
process.
7.    DEATH OF PARTICIPANT
7.1.    Death of Participant. A Deceased Participant’s Account shall be
distributed in a lump sum to the Deceased Participant’s Beneficiary to whom the
right to payment under the Plan shall have passed.
7.2.    Designation of Beneficiaries. Each Participant and Beneficiary shall
have the right to designate one or more Beneficiaries to receive distributions
in the event of the Participant’s or Beneficiary’s death by filing with the
Company a Beneficiary designation on the form provided by the Company for such
purpose. The designation of Beneficiary or Beneficiaries may be changed by a
Participant or Beneficiary at any time prior to such Participant’s or
Beneficiary’s death by the delivery to the Company of a new Beneficiary
designation form.
8.    HARDSHIP AND OTHER ACCELERATION EVENTS
8.1.    Hardship. Notwithstanding the terms of an Initial Election or Subsequent
Election, if, at the Participant’s request, the Committee determines that the
Participant has incurred a Hardship, the Committee may, in


11

--------------------------------------------------------------------------------




its discretion and to the extent permitted under Section 409A, authorize the
immediate distribution of all or any portion of the Participant’s Account.
8.2.    Other Acceleration Events. To the extent permitted under Section 409A,
notwithstanding the terms of an Initial Election or Subsequent Election,
distribution of all or part of a Participant’s Account may be made:
8.2.1.    To the extent necessary to fulfill a domestic relations order (as
deemed in section 414(p)(1)(B) of the Code).
8.2.2.    To the extent necessary to comply with a certificate of divestiture
(as defined in section 1043(b)(2) of the Code).
8.2.3.    To pay the Federal Insurance Contribution Act (“FICA”) tax imposed
under sections 3101 and 3121(v)(2) of the Code on Compensation deferred under
the Plan (the “FICA Amount”) plus the income tax at source on wages imposed
under section 3401 of the Code with respect to the FICA Amount, and to pay the
additional income tax at source on wages attributable to the pyramiding section
3401 wages and taxes, provided that the total amount distributable under this
Section 8.2.3 shall not exceed the sum of the FICA Amount and the income tax
withholding related to such FICA Amount.
9.    INTERPRETATION
9.1.    Authority of Committee. The Committee shall have full and exclusive
authority to construe, interpret and administer this Plan and take all actions
and make all determinations on behalf of the Company unless otherwise indicated,
and the Committee’s construction and interpretation thereof and determinations
thereunder shall be binding and conclusive on all persons for all purposes. The
Committee shall be entitled to delegate any authority hereunder to the
appropriate officers of the Company, as determined by the Committee in its
discretion.
9.2.    Claims Procedure. If an individual (hereinafter referred to as the
“Applicant,” which reference shall include the legal representative, if any, of
the individual) does not receive timely payment of benefits to which the
Applicant believes he or she is entitled under the Plan, the Applicant may make
a claim for benefits in the manner hereinafter provided.
An Applicant may file a claim for benefits with the Committee on a form supplied
by the Company. If the Committee wholly or partially denies a claim, the
Committee shall provide the Applicant with a written notice stating:
9.2.1.    The specific reason or reasons for the denial;
9.2.2.    Specific reference to pertinent Plan provisions on which the denial is
based;
9.2.3.    A description of any additional material or information necessary for
the Applicant to perfect the claim and an explanation of why such material or
information is necessary; and
9.2.4.    Appropriate information as to the steps to be taken in order to submit
a claim for review.
Written notice of a denial of a claim shall be provided within 60 days of the
receipt of the claim, provided that if special circumstances require an
extension of time for processing the claim, the Committee may notify the
Applicant in writing that an additional period of up to 60 days will be required
to process the claim.
If the Applicant’s claim is denied, the Applicant shall have 60 days from the
date of receipt of written notice of the denial of the claim to request a review
of the denial of the claim by the Committee. Request for review of the denial of
a claim must be submitted in writing. The Applicant shall have the right to
review pertinent documents and


12

--------------------------------------------------------------------------------




submit issues and comments to the Committee in writing. The Committee shall
provide a written decision within 60 days of its receipt of the Applicant’s
request for review, provided that if special circumstances require an extension
of time for processing the review of the Applicant’s claim, the Committee may
notify the Applicant in writing that an additional period of up to 60 days shall
be required to process the Applicant’s request for review.
It is intended that the claims procedures of this Plan be administered in
accordance with the claims procedure regulations of the Department of Labor set
forth in 29 CFR § 2560.503-1.
Claims for benefits under the Plan must be filed with the Committee at the
following address or, if different, at the address of the Company’s principal
executive offices:
LiLAC Communications Inc.
    1550 Wewatta Street, Suite 710
    Denver, Colorado 80202
    Attn:    Chief People Officer
cc:    Chief Legal Officer
10.    AMENDMENT OR TERMINATION
10.1.    Amendment or Termination. Except as otherwise provided by Section 10.2,
the Company, by action of the Committee, reserves the right at any time, or from
time to time, to amend or modify this Plan, including amendments for the purpose
of complying with Section 409A. The Company, by action of the Board, reserves
the right at any time to terminate this Plan.
10.2.    Amendment of Rate of Credited Earnings. No amendment shall decrease the
Applicable Interest Rate with respect to the portion of a Participant’s Account
that is attributable to an Initial Election or Subsequent Election made with
respect to Compensation earned in a Plan Year which election has become
irrevocable before the date of adoption of such amendment by the Committee. For
purposes of this Section 10.2, a Subsequent Election to defer the payment of
part or all of an Account for an additional period after a previously-elected
payment date (as described in Section 3.6) shall be treated as a Subsequent
Election separate from any previous Initial Election or Subsequent Election with
respect to such Account.
11.    WITHHOLDING OF TAXES
Each Participating Company, or the trustee of any Rabbi Trust, shall withhold
from any payments made to a Participant under this Plan all federal, state and
local income, employment and other taxes required to be withheld by the
Participating Company or the trustee of the Rabbi Trust, if any, in connection
with such payments, in amounts and in a manner to be determined in the sole
discretion of the Participating Company and the trustee of any Rabbi Trust.
12.    MISCELLANEOUS PROVISIONS
12.1.    No Right to Continued Employment. Nothing contained herein shall be
construed as conferring upon any Participant the right to remain in the
employment of a Participating Company, its subsidiaries or divisions, as an
executive or in any other capacity.
12.2.    Expenses of Plan. All expenses of the Plan shall be paid by the
Company.
12.3.    Gender and Number. Whenever any words are used herein in any specific
gender, they shall be construed as though they were also used in any other
applicable gender. The singular form, whenever used herein, shall mean or
include the plural form, and vice versa, as the context may require.


13

--------------------------------------------------------------------------------




12.4.    Law Governing Construction. The construction and administration of the
Plan and all questions pertaining thereto, shall be governed by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and other
applicable federal law and, to the extent not governed by federal law, by the
internal laws of the State of Colorado.
12.5.    Headings Not a Part Hereof. Any headings preceding the text of the
several Articles, Sections, subsections, or paragraphs hereof are inserted
solely for convenience of reference and shall not constitute a part of the Plan,
nor shall they affect its meaning, construction, or effect.
12.6.    Severability of Provisions. If any provision of this Plan is determined
to be void by any court of competent jurisdiction, the Plan shall continue to
operate and, for the purposes of the jurisdiction of that court only, shall be
deemed not to include the provision determined to be void.
12.7.    Compliance with Section 409A. This Plan is intended to comply in all
respects with Section 409A and at all times shall be interpreted and operated in
compliance therewith.
13.    EFFECTIVE DATE
The Plan is effective as of May 1, 2018.


14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, LILAC COMMUNICATIONS INC. has caused this Plan to be
executed by its duly authorized officer as of the 22nd day of March 2018.
LILAC COMMUNICATIONS INC.






By:                    
Name: John Winter
Title: Chief Legal Officer




15